Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are hereby under examination.
Specification
The disclosure is objected to because of the following informalities: the specification lacks paragraph numbers.  
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 7, fourth paragraph. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 -  15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 9, 12-13 recites: “alternatively or additionally to step a), measuring an acceleration of a body of the patient with the accelerometer during the first period of time to obtain time- dependent acceleration data and calculating a power spectral density of the acceleration data.” In the case that accelerometer is additionally measured, the subsequent steps of “c) identifying coughing of the patient on the basis of the calculated power spectral density, if at least 1% of all values of the power spectral density have a frequency of at least 1 Hz: wherein the computer-readable program causes the processor to identify coughing of the patient on the basis of the calculated power spectral density if at least 60% of the power in the power spectral density is contained in the frequency band of 1 to 8 Hz” is rendered indefinite because it is unclear if “the calculated power spectral density” is referring to PSD from acceleration or PSD from impedance. 
Regarding claim 7, claim 1 recites steps to identify coughing which suggests a singular event. Claim 7 refers to claim 1, and recites multiple “coughing events”. It is unclear to a person of ordinary skill in the art how to interpret the metes and bounds of the claim so as to understand how to avoid infringement because it is unclear if the amount of identified coughing is from a singular event or multiple events. 
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “standard data transmission protocols or specifications”, and the claim also recites “in particular the Medical Device Radioconmmunications Service (MICS), the Bluetooth Low Energy (BLE) protocol and the Zigbee specification” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, it is interpreted as merely exemplary.
Claim 11 contains the trademark/trade name Bluetooth™ and Zigbee™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe data transmission protocols or specifications and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A computer program product comprising computer-readable code” encompasses both transitory and non-transitory embodiments. However, transitory embodiments are directed to non-statutory subject matter. Examiner suggests amending the claim so as to avoid encompassing transitory embodiments. 
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-8 are directed to a “active medical device” and claims 9-11 are directed to a “arrangement”, which describes one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 13-15 are directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process. 
Step 2A of the subject matter eligibility test (see MPEP 2106.04)
Prong one: Claims 1, 6-9, & 12-15 recite the abstract idea of a mental process, as follows:
“calculating a power spectral density of the impedance data” in claims 1, 9, 12-13.
“calculating a power spectral density of the acceleration data” in claims 1, 9, 12-13.
“identifying coughing of the patient on the basis of the calculated power spectral density” in claims 1, 9, 12-13.
“indicate a validity of the identification of coughing on the basis of at least one of the detected position and the detected activity status of the patient” in claim 6.
“identify an amount of identified coughing events of the patient” in claim 7.
“create an alert if the amount of identified coughing events of the patient exceeds a predetermined threshold” in claim 8.
“indicating an increased risk of a COVID-19 infection if an amount of identified coughing events of the patient exceeds a predetermined threshold” in claim 14.
“indicating an increased risk of an influenza infection if an amount of identified coughing events of the patient exceeds a predetermined threshold.” In claim 15.
Based on the broadest reasonable interpretation, calculating power spectral density, identifying coughing based on the calculated power density, indicating validity of the coughing identification based on the position and activity status of a patient, identifying an amount of identifying coughing events, creating an alert if the amount of cough exceeds a threshold, indicated increase risk of COVID-19 or influenza infection if coughing events exceed a threshold can be done mentally with the aid of a pen and paper. If an impedance data printed on a paper is given to a person, he or she can calculate power spectral density by looking at the printed data, identify coughing events if at least 1% of the power spectral density have a frequency of at least 1 Hz and at least 60% of the power in power spectral density is between 1 to 8 Hz, and indicate the validity of the coughing event by looking at the position and activity status of a patient. He or she can identify the amount of coughing events, and if the amount exceeds a threshold, he or she can indicate an increased risk of COVID-19 or influenza infection on a paper. 
Prong two: Claims 1, 6-9, & 12-15 do not include additional elements that integrate the mental process into a practical application.
The additional elements and explanation are as follows:
“measuring a body impedance of a patient with the detection unit during a first period of time to obtain time-dependent impedance data” in claim 1.
“measuring an acceleration of a body of the patient with the accelerometer during the first period of time to obtain time- dependent acceleration data” in claim 1.
Using an accelerometer to measure acceleration or detection unit to measure impedance of a patient is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea.  
“the computer-readable program causes the processor to identify coughing of the patient on the basis of the calculated power spectral density if at least 60% of the power in the power spectral density is contained in the frequency band of 1 to 8 Hz.” In claims 1, 7, 9 & 13. Examiner notes that although claim 7 does not recite the details of identify coughing, the computer-readable program causes the processor to identify is same in claim 7 as that of claims 1, 9, & 13. 
“the computer-readable program causes the processor to additionally detect at least one of a position of the patient relative to a ground and an activity status of the patient with the accelerometer” in claim 5.
“the computer-readable program causes the processor to indicate a validity of the identification of coughing on the basis of at least one of the detected position and the detected activity status of the patient” in claim 6.
“the computer-readable program causes the processor to create an alert if the amount of identified coughing events of the patient exceeds a predetermined threshold” in claim 8.
“a second computer-readable program that causes the second processor to perform the following steps when executed on the second processor…” in claim 9
Reciting a general processor to perform general functions of a computer as above to perform the mental processes of calculating power spectral density, identifying coughing based on the calculated power density, indicating validity of the coughing identification based on the position and activity status of a patient, identifying an amount of identifying coughing events, creating an alert if the amount of cough exceeds a threshold, indicated increase risk of COVID-19 or influenza infection if coughing events exceed a threshold are mere instructions to apply the judicial exception to general technology, which does not amount to significantly more than the judicial exception. See Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). Additionally see MPEP 2106.05(f).
Step 2B of the subject matter eligibility test (see MPEP 2106.05)
The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the identified judicial exception, as the additional elements do not make improvements to the additional elements but is generally linking the judicial exception to a field of technology.  Also, none of the claims recite a practical application of the invention, and merely measuring data and mathematically processing data does not amount to significantly more than the judicial exception. Therefore, claims 1-15 are ineligible at step 2B.
Claims 1, 5-9, & 13 recite additional element of a processor, which is a general technology used in a conventional way, which does not amount to significantly more than the judicial exception. See Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). Additionally see MPEP 2106.05(f).
Additionally, using an accelerometer to measure acceleration of a patient or using a detection unit to measure a body impedance of a patient is an insignificant extra-solution activity that uses conventional, routine, and well known elements. The element is well known, routine, and conventional because using an accelerometer to measure acceleration of the body has been widely used and known in the art, as evidenced by Godfrey, A., Bourke, A. K., Ólaighin, G. M., van de Ven, P., &amp; Nelson, J. (2011). Activity classification using a single chest mounted tri-axial accelerometer. Medical Engineering &amp; Physics, 33(9), 1127–1135. https://doi.org/10.1016/j.medengphy.2011.05.002, which is cited by 182 other references. Also, using a detection unit to measure a body impedance of a body has been widely used and known in the art, as evidenced by Adler, A., Guardo, R., &amp; Berthiaume, Y. (1996). Impedance imaging of lung ventilation: Do we need to account for chest expansion? Proceedings of 16th Annual International Conference of the IEEE Engineering in Medicine and Biology Society. https://doi.org/10.1109/iembs.1994.411917.
As such, a well known, routine, and conventional activity does not amount to significantly more than the judicial exception - see MPEP 2106.05(g).
Dependent Claims
The dependent claims 2-5 & 10-11 merely further define the abstract idea of the parent claims and are therefore directed to an abstract idea without amounting to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7, & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200359934 A1 (Banet et al.), hereto referred as Banet, and in view of US 20120302921 A1 (Gavriely et al.), hereto referred as Gavriely, and in view of US 20090203972 A1 (Heneghan et al.), hereto referred as Heneghan.
Regarding claim 1, 4, & 12-13, Banet teaches a medical device detecting transthoracic impedance pneumography (IP), which is body impedance, and having accelerometer (Banet, ¶[0008], “This invention provides methods, devices, and systems for use in measuring RR using multiple input signals, including IP…an accelerometer mounted on the patient's torso”). Banet teaches measuring time-dependent motion signals (Banet, ¶[0023], “Activity level (corresponding, e.g., to moving, walking, falling, convulsing) can be calculated from a mathematical transform of time-dependent variations of a motion signal that yields a frequency-domain spectrum”). Banet teaches calculating a frequency domain spectrum to compare to a pre-determined value to determine the activity level (Banet, ¶[0023], “Portions of the spectrum (e.g. the power of specific frequency components) are compared to pre-determined frequency parameters to determine the activity level.”), which is analogous to calculating power spectral density described in different words as power spectral density is power of the signal displayed over frequencies. Banet suggests, but does not explicitly teach identifying coughing. Banet is suggesting this because Banet teaches identifying motion-related event of patient’s torso, which, under the broadest reasonable interpretation, includes coughing (Banet, ¶[0023], “In another aspect, the invention provides a method for determining RR during periods of motion. The method includes the following steps: (a) measuring a first time-dependent signal by detecting a modulated electrical current passing through the patient's torso; (b) measuring a second time-dependent signal by detecting respiration-induced movements in the patient's torso with at least one motion sensor; (c) determining a motion-related event not related to the patient's respiration rate value by processing signals from the motion sensor”). Banet additionally teaches that the range of frequency of periodic or quasi-periodic motions are detected within 0 – 15 Hz (Banet, ¶[0088], “Specific activity levels, such as walking and convulsing, involve periodic or quasi-periodic motions; these result in a well-defined power spectrum with frequency components between about 0 and 15 Hz (with this value representing the upper limit of human motion).”).  Gavriely teaches a relevant art of detecting cough using impedance on the neck (Gavriely, abstract, “A device for detecting and counting coughing events… In another embodiment a change in the impedance of the neck is considered associated with coughing event if correlated over time with a specific mechanical frequency sensed.”). Gavriely teaches identifying cough based on the mechanical impedance signal generating frequency in the range associated with cough from 0.5-10 Hz (Gavriely, ¶[0025], “low frequency mechanical signal… [generates] vibrations in the frequency range of 0.5 to 10 Hz.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banet in view of Gavriely to detect coughing in the frequency range of 0.5-10 Hz because doing so would allow further identification of sudden torso movement as coughing. Detecting coughing would have lead to further application of the invention, as suggested by Gavriely (Gavriely, ¶[0011], “With cough being such a common problem, the need for methods and devices for objective detection and quantification of cough is obvious…”). Banet-Gavriely does not exactly teach that the power spectral density is contained in the frequency band of 1-8 Hz, but teaches a broader range of 0.5-10 Hz. Generally, the differences in range does not support patentability unless there is an evidence that the difference is critical. See MPEP 2144.05 (II)(A). Banet-Gavriely is silent on the limitation that if at least 60% of all power values is contained in 1-8 Hz, then coughing is identified. Heneghan teaches a relevant art of signal processing to identify breathing patterns (Heneghan, ¶[0069], “The current disclosure can reliably detect these [respiratory] patterns by calculating a power spectral density (PSD)”). Heneghan teaches utilizing the percentage of power to identify breathing pattern (Heneghan, ¶[0067], “If the power in the peak exceeds the average power in the rest of the band by a certain amount (e.g., at least 50% stronger than background), then we recognise that frequency as the respiratory frequency for the epoch.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banet-Gavriely in view of Heneghan to have included the limitation of detecting cough if at least 60% of the power in the signal is contained in the band of 1-8 Hz because doing so would allow verifying that the detected signal in the frequency range of 1-8 Hz has a certain level of intensity (power) that indicates strong movement that results from coughing as opposed to softer, less explosive movement in the same frequency range, such as movement from heartbeat. Banet-Gavriely-Heneghan does not teach the range of at least 60%. However, a slight different in range does not support patentability unless there is an evidence that the difference is critical. See MPEP 2144.05 (II)(A).  
Regarding claim 2, Banet-Gavriely-Heneghan teaches a wearable device (Banet, ¶[0008], “a body-worn system”).
Regarding claim 5, Banet-Gavriely-Heneghan teaches detecting position of a patient to determine the activity level (Banet, ¶[0008], “The accelerometer measures small, breathing-induced movements to generate a time-dependent waveform (ACC).”; ¶[0009], “Each ACC waveform can be additionally processed to determine the patient's posture, degree of motion, and activity level.”).
Regarding claim 6, Banet-Heneghan teaches that activities, such as walking, can interfere with detecting respiratory rate (Banet, ¶[0085], “One confounding situation occurs when the patient is walking, as shown in FIGS. 12A-C. Here, in the ACC waveform, signals corresponding to the walking motion overwhelm those corresponding to breathing”). Banet-Heneghan teaches using the accelerometer to detect position of the patient to verify the detected breathing rate (Banet, ¶[0086], “While impossible to determine RR from the ACC and IP waveforms shown in FIG. 12A-B, the ACC waveform can be analyzed to determine walking, which it turn may be processed to avoid triggering a false alarm/alert that would normally be generated with a conventional vital sign monitor from the IP waveform, alone.”). Banet-Heneghan almost teaches verifying cough because Banet-Heneghan teaches detecting convulsion by comparing the activity level of the patient (Banet, ¶[0088], “For example, a patient that is sitting down may be convulsing, but cannot be walking.”). However, Banet-Heneghan does not explicitly teach that activity level is used to indicate validity of coughing. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Banet-Heneghan in view of Gavriely to verify coughing using the activity level of the patient because coughing and convulsion have similar mechanical properties, and it would have lead a person of ordinary skill in the art to recognize that Gavriely’s teaching is applicable to Banet’s teaching with reasonable expectation of success to distinguish detected coughing signal from walking signal. 
Regarding claim 7, Banet-Gavriely-Heneghan teaches counting of coughing events (Gavriely, claim 1, “A device for detecting and counting, of coughing events”).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet-Gavriely-Heneghan as applied to claim 7 above, and further in view of US 20120302898 A1 (Zhang et al.), hereto referred as Zhang.
Claim 7 is taught as above.
Regrading claim 8, Banet-Gavriely-Heneghan teaches displaying the coughing activity (Banet, [0026], “display the patient's RR and other vital signs”; Gavriely, ¶[0026], “The active element 12 of the CD optionally includes a visible display of the cough activity 18”). However, Banet-Gavriely-Heneghan does not teach generating an alarm if a threshold of cough activity is detected. Zhang teaches a relevant art of detecting cough (Zhang, abstract, “present disclosure is directed to the detection of coughs”). Zhang teaches generating an alert when a predetermined threshold of cough is detected (Zhang, ¶[0086], “For example, processor 70 may notify a physician (126) of the cough index level when a first threshold has been passed.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banet-Gavriely-Heneghan in view of Zhang to include alerting system based on level of cough threshold because doing so would allow notifying a physician and a prompt subsequent treatment, as suggested by Zhang (Zhang, ¶[0086], “notify a physician”). 
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Gavriely, Heneghan, and in view of US 20210219925 A1 (Au et al.), hereto referred as Au.
Regarding claim 9, Banet teaches a medical device detecting impedance pneumography (IP), which is body impedance, and having accelerometer (Banet, ¶[0008], “This invention provides methods, devices, and systems for use in measuring RR using multiple input signals, including IP…an accelerometer mounted on the patient's torso”). Banet teaches measuring time-dependent motion signals (Banet, ¶[0023], “Activity level (corresponding, e.g., to moving, walking, falling, convulsing) can be calculated from a mathematical transform of time-dependent variations of a motion signal that yields a frequency-domain spectrum”). Banet teaches calculating a frequency domain spectrum to compare to a per-determined value to determine the activity level (Banet, ¶[0023], “Portions of the spectrum (e.g. the power of specific frequency components) are compared to pre-determined frequency parameters to determine the activity level.”), which is analogous to calculating power spectral density described in different words as power spectral density is power of the signal displayed over frequencies. Banet suggests, but does not explicitly teach identifying coughing. Banet is suggesting this because Banet teaches identifying motion-related event of patient’s torso, which, under the broadest reasonable interpretation, includes coughing (Banet, ¶[0023], “In another aspect, the invention provides a method for determining RR during periods of motion. The method includes the following steps: (a) measuring a first time-dependent signal by detecting a modulated electrical current passing through the patient's torso; (b) measuring a second time-dependent signal by detecting respiration-induced movements in the patient's torso with at least one motion sensor; (c) determining a motion-related event not related to the patient's respiration rate value by processing signals from the motion sensor”). Banet additionally teaches that the range of frequency of periodic or quasi-periodic motions are detected within 0 – 15 Hz (Banet, ¶[0088], “Specific activity levels, such as walking and convulsing, involve periodic or quasi-periodic motions; these result in a well-defined power spectrum with frequency components between about 0 and 15 Hz (with this value representing the upper limit of human motion).”).  Gavriely teaches a relevant art of detecting cough using impedance on the neck (Gavriely, abstract, “A device for detecting and counting coughing events… In another embodiment a change in the impedance of the neck is considered associated with coughing event if correlated over time with a specific mechanical frequency sensed.”). Gavriely teaches identifying cough based on the mechanical impedance signal generating frequency in the range associated with cough from 0.5-10 Hz (Gavriely, ¶[0025], “low frequency mechanical signal… [generates] vibrations in the frequency range of 0.5 to 10 Hz.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banet in view of Gavriely to detect coughing in the frequency range of 0.5-10 Hz because doing so would allow further identification of sudden torso movement as coughing. Detecting coughing would have lead to further application of the invention, as suggested by Gavriely (Gavriely, ¶[0011], “With cough being such a common problem, the need for methods and devices for objective detection and quantification of cough is obvious…”). Banet-Gavriely does not exactly teach that the power spectral density is contained in the frequency band of 1-8 Hz, but teaches a broader range of 0.5-10 Hz. Generally, the differences in range does not support patentability unless there is an evidence that the difference is critical. See MPEP 2144.05 (II)(A). Banet-Gavriely is silent on the limitation that if at least 60% of all power values is contained in 1-8 Hz, then coughing is identified. Heneghan teaches a relevant art of signal processing to identify breathing patterns (Heneghan, ¶[0069], “The current disclosure can reliably detect these [respiratory] patterns by calculating a power spectral density (PSD)”). Heneghan teaches utilizing the percentage of power to identify breathing pattern (Heneghan, ¶[0067], “If the power in the peak exceeds the average power in the rest of the band by a certain amount (e.g., at least 50% stronger than background), then we recognise that frequency as the respiratory frequency for the epoch.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banet-Gavriely in view of Heneghan to have included the limitation of detecting cough if at least 50% of the power in the signal is contained in the band of 1-8 Hz because doing so would allow verifying that the detected signal in the frequency range of 1-8 Hz has a certain level of intensity (power) that indicates strong movement that results from coughing as opposed to softer, less explosive movement in the same frequency range, such as movement from heartbeat. Banet-Gavriely-Heneghan is silent on a second processor and a second memory unit. Au teaches a relevant art of processing motion data to detect coughing (Au, abstract, “motion data…determining…whether the user has coughed”). Au teaches that signal processing may be done by a external, second system (Au, ¶[0064], “The data from the sensors may be processed by an on-board processor by a processor of external computer 360 (e.g., a smart phone, tablet computer, cloud-based processor, etc.)”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banet-Gavriely-Heneghan in view of Au to process the signal by an external second processor and memory, because doing so would allow more robust analysis of the signal, as suggested by Au (Au, ¶[0091], “In one exemplary embodiment, the 20 minutes of raw data is transferred from memory 172 to external computer 360 for more robust processing”). 
Regarding claim 10-11, Banet-Gavriely-Heneghan-Au teaches an external device that processes the signal, as described above. Banet-Gavriely-Heneghan-Au teaches the external device has a data communication unit that is designed to transfer data using wireless data transmission protocols (Au, ¶[0066], “Wireless module 173 may use Bluetooth Low Energy as a wireless transmission standard.”; Fig. 6, “wireless module 173” & “external computer 360”). 
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet-Gavriely -Heneghan as applied to claim 13 above, and further in view of Zhang and US 20210153773 A1 (Wei et al.), hereto referred as Wei.
Claim 13 is taught as above.
Regarding claim 14-15, Banet-Gavriely-Heneghan teaches displaying the coughing activity (Banet, [0026], “display the patient's RR and other vital signs”; Gavriely, ¶[0026], “The active element 12 of the CD optionally includes a visible display of the cough activity 18”). However, Banet-Gavriely-Heneghan does not teach generating an alarm if a threshold of cough activity is detected. Zhang teaches a relevant art of detecting cough (Zhang, abstract, “present disclosure is directed to the detection of coughs”). Zhang teaches generating an alert when a predetermined threshold of cough is detected (Zhang, ¶[0086], “For example, processor 70 may notify a physician (126) of the cough index level when a first threshold has been passed.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banet-Gavriely-Heneghan in view of Zhang to include alerting system based on level of cough threshold because doing so would allow notifying a physician and a prompt subsequent treatment, as suggested by Zhang (Zhang, ¶[0086], “notify a physician”). Banet-Gavriely-Heneghan-Zhang is silent on coughing events indicating risk of COVID-19 when coughing events exceed a predetermined threshold. Wei teaches a relevant field of art of detecting cough through analyzing chest movement (Wei, abstract, “movements of the diaphragm muscle…are used for counting coughs”). Wei teaches that influenza and COVID-19 patients show symptoms of cough (¶[0037], “The cough symptom was manifested…59 to 82% in the current Covid-19 episode in Wuhan, China”; ¶[0035], “A 21-year old woman with a cough managed to infect 37/52 (71%) of passengers with influenza in the 4.5 hr period when she was inside a stationary cabin of a Boeing 737 airliner.”), and cough frequency may indicate an infected person (Wei, ¶[0030], “A high-frequency cougher may also be a “super-spreader” of infectious agents and a cough monitor can help identify such an individual.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banet-Gavriely-Heneghan-Zhang in view of Wei to have indicated risk of COVID-19 or influenza infection if the coughing events exceeded a predetermined threshold because doing so would allow detection of infectivity and allow mitigation of infection, as suggested by Wei (Wei, ¶[0037], “Cough frequency may be a basic parameter of infectivity.”).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210106253 A1 (Gunderson, Bruce D.), hereto referred as Gunderson, teaches a medical device that detects electrogram signal and comprises an accelerometer (Gunderson, abstract, “electrogram signal…accelerometer”). Gunderson teaches the device is an implantable heart monitor (Gunderson, ¶[0069], “monitor electrical activity of heart…IMD”). Gunderson teaches analyzing both electrogram and accelerometer signal to detect coughing (Gunderson, ¶[0004], “analyze the accelerometer signal… in addition to the EGM signal, [which] indicates a cough”). Gunderson teaches calculating the amount of cough (Gunderson, ¶[0007], “cough count value”), and teaches outputting an alert if coughing is worsened (Gunderson, ¶[0050], “output an alert”). Gunderson teaches coughing exacerbations may be caused by a respiratory infection (Gunderson, ¶[0052], “a respiratory infection”). Gunderson teaches the medical device is in wireless communication with an external device, and the external device may process data (Gunderson, ¶[0027], “wireless communication…processing circuitry of external device”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELINA S AHN whose telephone number is (571)272-7019. The examiner can normally be reached M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-4867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ELINA SOHYUN AHN/Examiner, Art Unit 3791